DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tongues must be shown or the feature(s) canceled from the claim(s). The term tongue is not used to refer to any identified drawing features. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “tongue” (claim 39) is not used in the specification nor is the term “syringe housing” (claim 32).

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites the grip accessory further comprises “a” manual injection device and “a” needle of the injection device, this is believed to be the same device and needle which are functionally recited in claim 1 and the claims should have consistent antecedent basis.  Appropriate correction is required.

Claim 32 is objected to because of the following informalities:  claim 32 recites “the proximal end of the needle” there is insufficient antecedent basis for this limitation.  Claim 32 incorporates the grip accessory of claim 1, however, the language of claim 1 functionally recited features of a manual injection device which are now positively recited in claim 32 resulting in inconsistent antecedent basis.  The Examiner would suggest fully reciting limitation of the grip accessory with consistent antecedent basis to what is initially recited in claim 32.  Appropriate correction is required.

Claim 36 is objected to because of the following informalities:  the preamble of claim 36 refers to the grip accessory, however, claim 36 depends off of the claims drawn to the injection device.  Claim 36 is considered as drawn to the injection device.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 13, 19, 24, and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen (US 2017/0157334 A1) as evidenced by Verespej et al. (US 2014/0039406 A1).
With regard to claim 1, Nguyen teaches a grip accessory for a manual injection device, the manual injection device comprising a safety device with a safety shield configured to move relative to a syringe body of the manual injection device (see the injection device in Fig. 12, the sheath and shield are not numbered but are visible as evidenced in Verespej et al. Fig. 26 shield 120 sheath 110), the accessory comprising: a housing comprising a generally hollow body configured to support the manual injection device therein (Fig. 11 body 16 supports the injection device shown in Fig. 12), the housing comprising: a distal portion comprising a first opening adapted to receive the manual injection device (Fig. 9 distal opening of 46, see general indication of the distal portion in Reference Figure 1 below); a proximal portion defining a second opening wherein the proximal portion comprises a skin contacting surface at a proximal end of the housing (Fig. 9 proximal portion with opening extending distally to the central intermediate portion from skin contacting end of 106, generally shown at 118 in Fig. 2, also see general indication of the proximal portion in Reference Figure 1 below) and an inner sheath located within the second opening, the inner sheath defining a third opening out of which a proximal tip of a needle of the manual injection device can extend (Figs. 2, 9, 11 and 12, member 132, needle 14 extends through the proximal opening of 132 which is taken as the third opening, this is within the second opening which is within 106), sheath is within the proximal opening as shown in Fig. 11); an intermediate portion extending between the proximal and distal portions (Fig. 11 central portion of the device, see general indication of the intermediate portion in Reference Figure 1 below); and at least one support structure configured to secure the manual injection device within the housing, the at least one support structure defining a recess configured to confine a flange of the safety shield such that the housing is fixed to the safety shield, and such that the housing, including the inner sheath, is movable with the safety shield relative to the syringe body when the flange is confined in the recess (Fig. 11 body 16 has a recess which receives the shield, as shown in Fig. 12 the shield has a flange which would necessarily be received in a slot in portion 46, see flange 126 of Verespej et al. Fig. 26, [0056] as the needle may be retracted into the housing the slot must necessarily retain the flange, see Figs. 25 and 26 of Verespej et al. showing the retraction, the sheath and syringe move proximally relative to the shield which would be fixed to the housing).

    PNG
    media_image1.png
    1367
    742
    media_image1.png
    Greyscale


With regard to claim 3, see the injection device in Fig. 9.  As the injection device is held within the accessory the needle 14 necessarily extends a predetermined distance in a proximal direction beyond the skin contacting surface of 106 as it does not extend past 106 and is also contained within member 30 (Fig. 10) which does not extend past 106.
With regard to claim 9, see Fig. 11 indent at 48 ([0035]).
 With regard to claim 13, see Reference Figure 1 above.
With regard to claim 19, see Fig. 2 member 132 is generally cylindrical.
With regard to claim 24, the interior wall in the area of 46/48 provides a rib which prevents rotational and lateral motion (Fig. 11 and see Reference Figure 1 above).
With regard to claim 39, see Reference Figure 1 above indicting exemplary tongues and cut-outs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32, 30, 33-36, 38, 46, 47, 49, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verespej et al. (US 2014/0039406 A1) in view of Nguyen (US 2017/0157334 A1).
With regard to claim 32, Verespej et al. teach an injection device comprising: a safety device (Fig. 1 members 120 and 110) comprising: a syringe housing adapted to hold a syringe body of a syringe (Fig. 1 110 holds 200); a safety shield movably mounted relative to the syringe housing between a retracted position in which the proximal end of the needle extends from the proximal end of the safety shield and an extended position, in which the safety shield extends over the proximal end of the needle (Fig. 1, member 120, Fig. 10 shows the retracted position, Fig. 26 shows the extended position); a biasing device adapted to bias the safety shield towards its extended position (Fig. 26 member 130, [0066]); and a releasable locking mechanism adapted to hold the safety shield in its retracted position (Figs. 15, 23, and 26 includes at least members 121, [0066]).  Verespej et al. do not disclose a grip accessory.  However, Nguyen teaches a grip accessory as described in the rejection of claim 1 above.  Nguyen teaches this is beneficial for providing an ergonomic gripping structure which allows the user to grip the injector in a variety of ways ([0035]-[0037]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a gripping accessory in Verespej et al. as in Nguyen as Nguyen teaches this is beneficial for ergonomic gripping and allows the user to grip in the injector in various positions.
With regard to claim 30, see Fig. 12 plunger 26 with actuation surface 68.
With regard to claim 33, see exemplary Fig. 9 of Nguyen, the locking structure of the injector shown in Fig. 12 which would be equivalent to that of Verespej et al., is at least partially surrounded by the grip accessory.
With regard to claim 34, see deflectable latching components 121 (Figs. 15, 23, and 26, [0066]).
	With regard to claims 35 and 36, see the unnumbered disc portion of the plunger proximal of 142 which interacts with 121 (Figs. 15 and 23, [0066]).
With regard to claims 38, 46, and 47, see Reference Figure 2 below, these portions extend into the housing and are taken as ribs.


    PNG
    media_image2.png
    1139
    448
    media_image2.png
    Greyscale

With regard to claim 49, see Fig. 1 plunger 140, syringe 200.
With regard to claim 50, Nguyen does not explicitly disclose how the inner syringe and gripping accessory are attached.  However, Nguyen indicates that after use the needle and syringe may be retracted for safety ([0056]).  The Examiner notes the syringe mechanism in Fig. 12 of Nguyen is substantially similar to that of Verespej et al. and it would follow that the flanges of the shield shown in Fig. 12 are held within the gripping housing.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the grip accessory would be moveable with the safety shield relative to the housing as Nguyen teach it is beneficial to retract the syringe and needle into the housing after use.  As combined the housing portion is interior to the shield and as shown in Verespej et al. Fig. 26 the housing moves relative to the shield to protect the needle and as combined with Nguyen this would also move relative to the grip accessory in order for the needle to remain covered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding the drawings, the drawing objection is maintained with respect to the tongue.  The Examiner notes Applicant’s explanation of this portion.  As it appears to be in the Figure the specification and drawings should be amended to indicate this feature.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783